Citation Nr: 0503580	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  00-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Douglas A. Williams, Attorney


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or claimant") 
served on active duty from September 1984 to November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1999 
by the RO, which denied service connection for a psychiatric 
disorder.  The Board issued a decision in January 2002 which 
was subsequently vacated by a January 2003 Order of the 
United States Court of Appeals for Veterans Claims (Court).  
The Joint Motion for Remand and to Stay Proceedings 
supporting the Court's order reflects that the January 2002 
Board decision was vacated and remanded for readjudication in 
light of the notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The case was thereafter remanded by the Board to the RO in 
October 2003 for compliance with the duty to assist and 
notice provisions contained in the VCAA.  After further 
development and compliance with the duties to notify and 
assist set forth in the VCAA, the RO issued a Supplemental 
Statement of the Case (SSOC) in April 2004 and returned the 
case to the Board.  

In June 2004, the Board requested an expert medical opinion 
from the Veterans' Health Administration (VHA) pursuant to 
authority granted by 38 C.F.R. § 20.901 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a psychiatric disorder that was first manifest (and 
misdiagnosed) during service.  As noted herein above, the 
Board requested an expert medical opinion from the Veterans' 
Health Administration (VHA) pursuant to authority granted by 
38 C.F.R. § 20.901 (2004).  

The Board thereafter received the expert medical opinion in 
June 2004 and provided a copy of the opinion to the veteran's 
representative/attorney for review and response.  In the 
cover letter accompanying the expert medical opinion, the RO 
notified the veteran's representative of the veteran's right 
to have the medical opinion along with all the evidence of 
record, considered by the Agency of Original Jurisdiction 
(AOJ) in the first instance, unless that right is waived by 
the veteran.  The RO further indicated that if a waiver was 
not provided and the Board was not otherwise able to grant 
the appeal in full at that time, the Board would be required 
to remand the case to the AOJ for initial consideration of 
the medical opinion obtained by the Board.  

The Board notes that there is nothing contained in the claims 
file to indicate that the veteran wishes to waive AOJ review 
of the recently obtained VHA expert medical opinion.  As the 
Board is unable to grant this appeal in full at the present 
time, the case must be remanded for consideration of the 
medical evidence added to the record by the AOJ in the first 
instance.  

Importantly, the Board also notes that recent amendments to 
38 C.F.R. §  20.903 (2004) now make it necessary to furnish 
copies of any opinions received by the Board to the 
appellant, subject to the limitations provided in 38 U.S.C.A. 
§ 5701(b)(1), in addition to the appellant's representative, 
if any.  See 69 Fed. Reg. 53,807 (September 3, 2004), 
effective October 4, 2004.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC must provide a copy of the 
June 2004 medical opinion to the veteran.  
See 69 Fed. Reg. 53,807 (September 3, 
2004), effective October 4, 2004.  

2.  Then, the AMC must undertake to review 
and readjudicate the issue of service 
connection for a psychiatric disorder, 
considering all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant 


actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


